Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26, 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 21, the applicant recites “without bending either of the first substrate or the second substrates as part of the contacting” at lines 8 and 9 of the claim. This language is not supported by the original disclosure as there is no mention whatsoever of whether or not there is any bending of the substrates. It should be noted that in claim 32 applicant added “without intentionally bending” which actually infers that some bending may take place. Applicant is advised that there is simply a complete lack of disclosure as to whether there is any bending of the first and second substrates in the operation and as such recitation of no bending (or no intentional bending) was clearly not in applicant’s possession at the time the application was filed. 
In claim 21, the claim recites that the “first and second substrates are frameless”, see claim 21, line 16. Again, applicant is advised that there is no mentions whatsoever of whether the substrates are “frameless” or exactly what this means. In paragraphs [0118] and [0119} of the PGPub of this application (US 2016/0159061), there is mention of the use of a dam or that “the frame may act like a dam”, however the only other mention anywhere of a frame is the frame of the entire machine and no specific association with the substrates is ever described. As such, it would appear that instead of being “frameless” as claimed, at least one of the substrates was provided with a dam in order to prevent the flow of the adhesive outside of the perimeter of the substrate and rather than try and claim the exclusion (negatively) of a frame on the substrate it would be preferred if applicant recited the inclusion of a dam (a positive recitation of what appears to enable the “frameless” manufacture). 
Additionally, in claim 29, the applicant recites that the first and second substrates are “frameless”. As noted above, the specification failed to disclose that the substrates were in fact “frameless” or for that matter exactly what was meant by the same. Applicant was not in possession of the same as there is no description of “frameless” substrates.  It should be noted that at least one of the substrates appears to actually have a frame (a dam) provided for the same. 
In claim 32, the applicant not only recites “without intentionally bending either of the first substrate or the second substrate as part of the contacting” (lines 8-9 of claim 32) but also recites that the air gap was filled “without a frame member therebetween”. Again, there is no discussion of the lack of the frame member between the substrates in the original disclosure and applicant was not in possession of the same at the time the application was filed. Additionally, the language relating to the bending of the substrate clearly was not described in any meaningful way (noting also that the scope of “intentionally bending” is not clear and the use of the word “intentionally” seems to infer that some bending can take place). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26, 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 32, the claim recites “without intentionally bending either of the first substrate  or the second substrate” (emphasis added) while in claim 21, the claim recites “without bending either of the first substrate or the second substrate”. the exact scope of the amount of bending which is actually within the scope of bending (if any bending takes place at all or how much is allowed in the operation) is not clear from the claim. This is in part compounded by the fact that the disclosure failed to recite the lack of the bending step in the specification so the exact breath of the claim cannot be ascertained.
In claims 21,  29 and  32, the applicant uses the language “frameless” however this language is not deemed to be clear and concise as there is actually provision for a frame on one of the substrates (namely the dam which acts as a frame for the substrate) in the disclosure and there is never any mention of the lack of a frame (the only frame described is the frame for the machine used in the bonding operation. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10179444 in view of either one of Sampica et al (US 7566254) or Marzen et al (7435311). 
The earlier patent essentially claims the same invention but without the details of the lack of bending and the use of substrates that lack frames. Either one of Sampica or Marzen suggested that the adhesive would have been spread in such a fashion so as to avoid air bubbles in the assembly of flat substrates which are not bent or bowed in the lamination operation during the bonding operation. Additionally, neither of the references incorporated a frame on the substrate as part of the same. It would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate trapped air bubbles between optically transparent substrates adhered with an optically transparent adhesive using the techniques of either one of Sampica et al or Marzen et al in the process of US Patent ‘444.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746